Dufmd, C.
The Western Union Telegraph Company made a return to the county assessor of Dodge county showing the actual value of its property, including franchises, in said county on the 1st day of April, 1905, to be $9,281.20, and assessed valuation $1,856.24. The actual valuation was raised by the board of supervisors to $46,406 after a hearing at which the company was represented. Thereupon the company appealed from the action of the board to the district court. Upon the trial the court fixed the actual value of said property at $54 a wire mile, or $40,500 for the entire property. Prom this finding and judgment of tin; district court the company has appealed.
The court found specially, first, that the appellant has 80 miles of pole lines and 750 miles of wire in Dodge county; second, that there are 1,200,000 miles of wire in the United States owned by appellant, and that the average value throughout the United States is $54 a wire mile, including franchises; third, that the gross earnings of said system in Nebraska from all sources are $10.50 a wire mile, and the net earnings for said system in said state are $1.36 a wire mile; fourth, that the value of the tangible property of appellant in Dodge county is $12,850; fifth, that the actual value of appellant’s property in Dodge county subject to taxation, including franchise value, should be $54 a wire mile, or $40,500. It is insisted by appellant that as the value of its tangible property in Dodge county is but $12,850, or $17.13 a wire mile, that the difference between this sum and $54 a wire mile was fixed by the court as the franchise valúe of plaintiff’s property. We cannot agree that this is entirely true. The court, in arriving at the value of appellant’s property, took evidence showing the value of its stock and bonds, and this showed the average value per *20pole mile of the entire system to be $610.17. Second, evidence was taken of the net earnings of the company. This showed the average value per pole mile capitalized on a 1 per cent, basis to be $989.15; on a 5 per cent, basis, $791.32; on a 6 per cent, basis, $659.43. Evidence was also taken of the asset or cost value of all appellant’s property embraced in its whole system. This showed the average value per pole mile to be $685.31, and the cost value per pole mile of its system in the United States, including cable and foreign lines, makes the average value per wire mile in the United States $54. If either or all of these methods were proper in arriving at the value of appellant’s property in Dodge county, the first system would give for 80 pole miles, at $610.17 a mile, a gross valuation of $48,813.60. The second method would give a gross valuation of $52,754.40. The third method a gross valuation of $54,824.80; and the fourth method 750 wire miles, at $54 a mile, gives a gross valuation of $40,500, or the sum found by the court. Section 10477, Ann. St., provides that the gross receipts of express, telegraph and telephone companies shall represent the franchise value of such companies, which shall not be otherwise assessed. This provision of the statute was held unconstitutional in Western Union T. Co. v. City of Omaha, 73 Neb. 527, and the assessing authorities are now driven to some other method of ascertaining franchise values. It has long been the rule, not only here, but elsewhere, that in assessing railroad and telegraph property the entire property of the company is to be taken into consideration. In State v. Savage, 65 Neb. 714, it is said: “In assessing railroad and telegraph property, it is the duty of the. state board of equalization to secure all reasonable and necessary reliable information relative to the value of the entire property of each corporation assessed, and assess such property as a unit or as one property. * * Where railroad and telegraph properties are situated in more than one state, it is necessary to consider and determine the value of the whole property, wherever situated, as an entirety, *21and then determine what proportion of the whole, property is situated and used in this state and subject to taxation therein; the relation such part bears to the whole property as to its value being the basis on which the assessment is to be made. The market value of the stocks and bonds of a railroad corporation is an important factor, with other pertinent information, by which to determine the fair-cash value of the property assessed which is represented by such stocks and bonds. The earnings of,a railroad company is evidence of a most important character in determining the true value of the property from which the earnings accrue, and is one of the chief elements which ghre value to the property, and should be considered in determining ilie value for assessment purposes of the entire properly which is assessed.”
From the above quotation it will be seen that the value of the entire property considered as a whole, the value of its stock and bonds and the amount of its earnings, should be considered in arriving at the value of the property. It is true that no expert who had knowledge of the value of "appellant’s entire property testified upon the trial, but an expert accountant was called, who gave a statement of the amount and value of the stock and bonds of tin* appellant corporation on April 1, 1905, basing his computation upon figures taken from Poor’s Manual and other standard publications. Objection is made to this upon the ground that such evidence was incompetent. Assessors and equalization boards must act upon the best and most reliable information at their command. Poor’s Manual is resorted to by the commercial world as an authority upon the amount and value of the stocks and bonds of the several leading corporations in this country, and whatever is good evidence for those dealing in such stocks and bonds cannot be regarded as either immaterial or incompetent for the taxing authorities to act upon. Boards of equalization are not governed in their investigation of the values of taxable property by the strict rules of evidence applied by courts of law in the trial of ordi*22nary cases, and upon appeal from their findings the court may receive evidence of any pertinent fact tending to show the true value of the property. On April 1, 1903, the Western Union Telegraph Company filed with the auditor of state a import of the taxable value of its property in Dodge county. This is the last report of values made by the company previous to the return made to the assessor of Dodge county, and it shows 77.69 pole miles, of the-value of $9,376.90. To the introduction of this report the appellant objected, and it now insists that the evidence is incompetent. We think the presumption must obtain that the physical condition of appellant’s property in Dodge county was not allowed to deteriorate between 1903 and 1905, .and certainly its value as an income producer has not depreciated during the past two or three years of commercial activity which has pervaded the whole country. It is so well known that the courts of the state will take judicial notice of the fact that previous to the enactment of our present revenue law the assessed value placed on taxable property was many' times below its actual value.- 'Under our present system the true actual value is returned, and 20 per cent, of this is taken as the assessed value. Twenty per cent, of the actual value found by the court in the case under consideration Avould place the assessed or taxable value of the appellant’s property in Dodge county at about the figure placed upon it by appellant’s officers in 1903. This evidence, while not of the most satisfactory character, had some tendency to shoAV the taxable Aralue of the property in the estimation of the officers of the company and was properly admitted.
Aside from this, we cannot say that the value fixed by the court is not fair and just. It may be true that there are many miles of the lines owned by the company of greater value physically and as an income producer than the same number of miles in Dodge county. At the same time there must be as great or a greater number of miles ' of much less value, and .we cannot say that the board of *23equalization or the court did not arrive at a correct determination in placing the value at that figure it did.
The folloAving opinion on rehearing was filed July 17, 1908. Former judgment of affirmance adhered to:
1, Taxation: Telegraph Companies: Assessment. The net earnings of a telegraph company for a single year standing alone is not a proper criterion by which to determine the actual value of its telegraph system.
2. -: -: -. The income derived from messages sent from and received at stations in a given district, which comprises only a part of a great telegraph system, is not the proper measure of the gross earnings of that part of the system within the district, where the lines within the district are used for the transmission of messages having neither origin nor destination in the district.
3.-: -: -. The fact that the net earnings of a telegraph company 'are 13 per cent, of its gross earnings does not justify the conclusion that the net earnings of a particular district, comprising only a part of the telegraph system, are but 13 per cent, of the gross earnings of such part of the system, in the absence of evidence that the ratio of the net earnings to the gross earnings within the given district is the same as that for the entire system.
4. Evidence: Board of Equalization Presumption. The presumption obtains that a board of equalization has faithfully performed its official duties, and that in making an assessment it acted upon sufficient competent evidence to justify its action.
5. Taxation: Board of Equalization: Appeal: Burden of Proof. Where a taxpayer appeals from the action of the board of equalization in fixing the value of his property for taxation, the burden is upon the appellant to show that the action of the board is erroneous.
6. Former opinion in this case, ante, p. 18, adhered to.
Discovering no reversible error in the record, we recommend an affirmance of the judgment.
Epperson and Good, GO., concur.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.